Citation Nr: 1520286	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent disabling for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability due to his service connected PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected PTSD has been manifested by depression, anxiety, suspiciousness, difficulty establishing and maintaining effective work and social relationships, suicidal ideation, irritability, difficulty concentrating, exaggerated startle response, hypervigilance, near continuous panic or depression, mild memory loss, impaired judgement, and sleep impairment without occupational and social impairment with reduced reliability and productivity throughout the entire claims period.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, and no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in April 2011. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in October 2011 and December 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2014). In a November 2011 decision, the Veteran was rated as 30 percent disabling for his PTSD and subsequently rated as 50 percent disabling under this code.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An October 2011 VA examination reflects that the Veteran experiences irritability, difficulty concentrating, exaggerated startle response, and sleep impairment. Additionally, the October 2011 examination notes the Veteran's depressed mood, anxiety, suspicious, disturbances of motivation, suicidal ideation, and difficulty establishing and maintaining effective relationships. The October 2011 clinician noted that the Veteran's symptoms cause an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, resulting in a GAF score of 60.

A December 2013 VA examination reflects that the Veteran experiences depressed mood, anxiety, suspicious, disturbances of motivation, suicidal ideation, and difficulty establishing and maintaining effective relationships. The December 2013 clinician noted that the Veteran's symptoms cause an occupational and social impairment with reduced reliability and productivity.

A private July 2014 disability benefits questionnaire reflects that the Veteran experiences sleep impairment, outburst of anger, exaggerated startled response, depressed mood, anxiety, near continuous panic or depression affecting ability to function independently, mild memory loss, stereotyped speech, impaired judgement, speech intermittently illogical, gross impairment in thought process or communication, suicidal ideation, impaired impulse control, persistent danger to self or others, and neglect of personal appearance or hygiene. 

As noted above,  a 70 percent disability evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

In the present case the Board finds that the Veteran has occupational and social impairment, with deficiencies in most areas. The claims folder reflects that the Veteran has suicidal ideation, has attempted suicide, has near-continuous panic or depression, and has illogical speech, impaired impulse control, and neglect personal hygiene (See private July 2014 disability benefits questionnaire). Based on the above, a 70 percent rating is warranted for PTSD under DC 9411.

The Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have persistent delusions or hallucinations, intermittent inability to perform activities of daily living , disorientation to time or place, memory loss for names of close relatives, and own occupation or own name. While the claims folder reflects the Veteran is a persistent danger to himself or others, is symptoms more closely resembles the criteria outlined for the 70 percent rating. Additionally, the claims folder does not reflect that the Veteran's symptoms cause a total occupational and social impairment, as the Veteran has a history of establishing work and personal relationships.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds a 70 percent rating under Diagnostic Code 9411, but not higher, is warranted.

 Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's PTSD are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's PTSD disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 
 

ORDER

Entitlement to an initial rating of 70 percent disabling, and no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran's representative avers that the Veteran is unable to maintain substantial employment due to his service connected PTSD. Specifically, the Veteran's representative contends that the Veteran's prior conviction of sexual assault of minors and his pedophilia is related to his PTSD. The representative further contends that the Veteran his unable to obtain employment due to his felony conviction and history of pedophilia.

It is unclear whether the Veteran is unemployable solely due to of his service-connected disability PTSD. The claims folder reflects that the Veteran has been diagnosed with pedophilia; however, the claims folder does not reflect whether the Veteran's pedophilia is related to, or aggravated by his PTSD. As such, it is necessary to afford the Veteran an adequate examination to obtain an opinion as to whether his pedophilia is related to, or aggravated by his PTSD, and what impairment, if any, does the Veteran's PTSD symptoms have on physical or sedentary employment. See 38 U.S.C.A. §§ 5103(a), 5103A (b) (West 2014); 38 C.F.R. § 19.31 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). Therefore, the Board finds that a remand for such development is required.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to TDIU. Notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of the claim. Allow an appropriate amount of time for response and associate the notification with the claims file.

2. Schedule the Veteran for a VA mental health examination in regard to the claims PTSD and pedophilia. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's pedophilia is related to, or aggravated by, his service connected PTSD. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the July 2014 private disability benefits questionnaire, b.) the December 2013 VA medical examination, c.) the October 2011 VA medical examination,  d.) the May 2000 sexual offender assessment, e.) the November 2005 sexual offender assessment report, and f.) the Veteran's group treatment records for sex offenders.

3. Once the mental health examination has been completed, obtain a VA medical opinion in regard to the claim for TDIU claim. The claims file, to include all newly associated evidence, should be made available for the examiner to review and the opinion should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to what impairment, if any, the Veteran's PTSD symptoms has on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


